Title: From James Madison to Thomas Jefferson, 27 May 1789
From: Madison, James
To: Jefferson, Thomas


Dear SirNew York May 27th. 1789
Since my last which was written on sunday last and included an introduction of young Mr. Colden who is to be the bearer of it from Scotland where he now resides, I have had the pleasure of yours of March 15. My former letters will have made known to you the obstacles to a licence for your visit to America. The new authority has not yet taken up your application. As soon as the auxiliary offices to the President shall be established & filled, which will probably not be long delayed, I hope the subject will be decided on, and in the manner you wish. It is already agreed in the form of resolutions that there shall be three departments one for finance, another for foreign affairs, and the third for war. The last will be continued in the hands of General Knox. The second will remain with Mr. Jay, if he chooses to keep it. The first is also to be under one head, though to be branched out in such a manner as will check the administration. Chancellor wishes this department but will not succeed. It will be given I think to Jay or Hamilton. The latter is perhaps best qualified for that species of business and on that account would be preferred by those who know him personally. The latter is more known by character throughout the United States.
I have been asked whether any appointment at home would be agreeable to you. Being unacquainted with your mind I have not ventured on an answer.
The Bill of rates which passed the House of Representatives a few days ago is not yet come down from the Senate. The duties will it is said be pretty much reduced. In a few instances perhaps the reductions may not be improper. If they are not generally left as high as will admit of collection, the dilemma will be unavoidable, of either maiming our public credit in its birth, or resorting to other kinds of taxation for which our Constituents are not yet prepared. The Senate is also abolishing the discriminations in favor of nations in treaty whereby Britain will be quieted in the enjoyment of our trade as she may please to regulate it and France discouraged from her efforts at a competition which it is not less our interest than hers to promote. The question was agitated repeatedly in the House of Representatives and decided at last almost unanimously in favor of some monitory proof that our new government able and not afraid to encounter the restrictions of Britain. Both the senators from Virginia particularly Lee go with the majority in the Senate. In this I suspect the temper of the party which sent them is as little consulted as in the conduct of Lee in the affair of titles and his opinion in relation to the western country.
I have already informed you that Madam Brehan is every day recovering from the disesteem and neglect into which reports had thrown her and that Moustier is also becoming more and more acceptable or at least less and less otherwise. His commercial ideas are probably neither illiberal nor unfriendly to this country. The contrary has been supposed. When the truth is ascertained and known unfavorable impressions will be still more removed.
The subject of amendments was to have been introduced on monday last; but is postponed in order that more urgent business may not be delayed. On Monday sevennight it will certainly come forward. A Bill of rights, incorporated perhaps into the Constitution will be proposed, with a few other alterations most called for by the opponents of the Government and least objectionable to its friends.
As soon as Mr. Brown arrives who is the Representative of Kentucky, the admission of that district to the character of a State and a member of the union, will claim attention. I foresee no difficulty, unless local jealousy should couple the pretensions of Vermont with those of Kentucky: and even then no other delay than what may be necessary to open the way for the former, through the forms and perhaps the objections of this State, which must not be altogether disregarded.
The proceedings of the new Congress are so far marked with great moderation and liberality; and will disappoint the wishes and predictions of many who have opposed the Government. The spirit which characterises the House of Reps. in particular is already extinguishing the honest fears which considered the system as dangerous to republicanism. For myself I am persuaded that the biass of the federal is on the same side with that of the State Govts. tho’ in a much less degree. Yrs. truly.
Js. Madison Jr
